DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
Applicant is reminded that MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-7, 10-17, 20) are rejected under 35 U.S.C. 103 as being unpatentable over Osterwell (US Patent 6,049,281) in view of Chronis et al. (hereinafter Chronis)(US Publication 2017/0372483 A1)
Re claim 1, Osterwell discloses a non-contact method of estimating an in-bed human pose (See col. 1, lines 10-11 where it teaches monitoring device for the detection and monitoring of the presence or absence of a person from a bed.), comprising the steps of: (a) capturing thermal imaging data of a human subject lying on a bed using an infrared camera positioned above the human subject (See figs. 1-2; col. 6, lines 27-57 where it teaches monitoring a patient in a bed; a  monitoring device 10 is mounted to a ceiling 12 of a nursing home room 14 above the center of a bed 16, ensuring full coverage of a single bed; col. 8, lines 3-10 where it teaches the image captured by the camera 20 represents an IR and/or visible light depiction of the bed area.  Successive image captures constitute a series of individual and bed depiction records over time.  The images are processed to determine the monitored individual’s relative position to the bed over time.); (b) transmitting the thermal imaging data to a computer system (See fig. 2 & col. 8, lines 33-41; 48-49 where it teaches the output of the image digital collector 24 is inputted to an image processor 28.); and (c) processing the thermal imaging data by the computer system using a model to estimate the pose of the human subject. (See fig. 2 & col. 8, lines 48-67 where it teaches the image processor employs image processing techniques to identify the patient and his relative position and/or velocity and/or acceleration related to the environment, in general, and to the bed, in particular.  It is understood that the present invention is not limited to the use of any specific image processing techniques.  For example, algorithms (processes) for pattern recognition techniques, edge detection, neural networks may be employed.  A combination of these processes can be utilized to provide an outline of the patient’s body (or part thereof) as well as its position changes as a function of time.)
But the reference of fails to explicitly teach said model comprising a machine learning inference model trained on a training dataset of a plurality of in-bed human poses.

Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Osterwell, in the manner as claimed, for the benefit of optimizing the image analysis system. 
The reference of Osterwell discloses the limitation as claimed above, except it fails to teach using a long wavelength infrared camera.
However, Chronis does. (See ¶s 45, 53) Chronis discloses and fairly suggests using a long wavelength infrared camera.
Therefore, taking the combined teachings of Osterwell & Chronis as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Osterwell, in the manner as claimed and as taught by Chronis, for the benefit of imaging the radiation of heat at essentially any temperature. (See ¶ 53)



Re claim 3, the combination of Osterwell & Chronis further discloses wherein the human subject lying on the bed is uncovered when the thermal imaging data is captured in step (a). (In Osterwell, see col. 2, lines 25-41; col. 6, lines 27-34.  Furthermore, this is well known.  See US 2019/0231260 A1)

Re claim 4, the combination of Osterwell & Chronis further discloses wherein the human subject lying on the bed is in a dark space when the thermal imaging data is captured in step (a). (In Osterwell, see col. 2, lines 25-41; col. 6, lines 27-34 where it teaches that monitoring is performed over time, wherein suggesting that monitoring may be performed during the day and/or night; col. 8, lines 3-10.)

Re claim 5, the combination of Osterwell & Chronis further discloses wherein the human subject lying on the bed is in a lighted space when the thermal imaging data is captured in step (a). (In Osterwell, see col. 2, lines 25-41; col. 6, lines 27-34 where it teaches that monitoring is performed over time, wherein suggesting that monitoring may be performed during the day and/or night; col. 8, lines 3-10.)

Re claim 6, the combination of Osterwell & Chronis further discloses wherein the machine learning inference model is an unsupervised model. (In Osterwell, see col. 8, lines 48-67 where it teaches that the present invention is not limited to the use of any specific image processing techniques.  For example, algorithms (processes) for pattern recognition techniques, 

Re claim 7, the combination of Osterwell & Chronis further discloses wherein the machine learning inference model is a supervised model, and the training dataset of a plurality of in-bed human poses comprises labeled poses. (In Osterwell, see col. 8, lines 48-67 where it teaches that the present invention is not limited to the use of any specific image processing techniques.  For example, algorithms (processes) for pattern recognition techniques, edge detection, neural networks may be employed.  A combination of these processes can be utilized to provide an outline of the patient’s body (or part thereof) as well as its position changes as a function of time.  Furthermore, the use of supervised neural networks are well known in the art.  See https://en.wikipedia.org/wiki/Supervised_learning)

Re claim 10, the combination of Osterwell & Chronis further discloses repeating steps (a), (b), and (c) a plurality of times to estimate a series of poses and to determine movement of the human subject over a period of time. (In Osterwell, see col. 2, lines 25-41; col. 6, lines 27-34 where it teaches that monitoring is performed over time.)

Claims (11-17, 20) have been analyzed and rejected w/r to claims (1-7, 10) respectively.

Claims (9, 19) are rejected under 35 U.S.C. 103 as being unpatentable over Osterwell (US Patent 6,049,281) & Chronis et al. (hereinafter Chronis)(US Publication 2017/0372483 A1), as applied to claims (1, 11), and further in view of Zhang. (US Publication 2019/0304064 A1)

However, Zhang does. (See ¶ 22) Zhang discloses and fairly suggests wherein the machine learning inference model comprises a stacked hourglass network.
Therefore, taking the combined teachings of Osterwell, Chronis & Zhang as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Osterwell, as modified by Chronis, in the manner as claimed and as taught by Zhang, for the benefit of detecting human body key points in a image and top-down parts. (See ¶ 22)

Claim 19 has been analyzed and rejected w/r to claim 9 above.

Allowable Subject Matter
Claims (8, 18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 10, 2021